Order entered October 4, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-00675-CV

                                   RUTH TORRES, Appellant

                                                V.

DALLAS/FT WORTH INTERNATIONAL AIRPORT, MARIE DIAZ, MARK GALVAN,
            AND PURSUIT OF EXCELLENCE, INC., Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-08711

                                             ORDER
       Before the Court is appellee Dallas/Fort Worth International Airport Board’s motion to

supplement brief. Appellee explains it seeks to add citation references on pages 25 and 27 that

were “left blank” because the supplemental clerk’s record containing the documents cited on

those pages was filed after the brief.

       We construe the motion as a motion to amend the brief. We GRANT the motion to the

extent we STRIKE appellee’s September 13, 2018 brief and ORDER an amended brief be filed

no later than October 11, 2018.

                                                        /s/   DAVID EVANS
                                                              JUSTICE